UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 RAFIL DHAFIR,

               Petitioner,

                                                          No. 18-cv-713 (RDM)
         v.

 FEDERAL BUREAU OF PRISONS, et al.,

                Respondents.


                                  MEMORANDUM OPINION

       Upon consideration of the Petition for Writ of Mandamus (“Petition”), Dkt. 1,

Respondents’ opposition, Dkt. 14, and Respondents’ notice and supplement to that opposition,

Dkt. 26, the Court will dismiss the petition for writ of mandamus as moot.

       Although the Petition is far from clear, it appears to seek a writ of mandamus or other

writ requiring Respondents to seek a reduction in Petitioner’s sentence through compassionate

release and/or to correct an alleged error in Petitioner’s file such that he might be incarcerated at

a lower security institution during what remains of his term of incarceration. Dkt. 1 at 12, 8,

23; id. at 13 (explaining that “the conduct complained of” is “the determination that he is a

member of a particular subgroup which requires placement in a more security facility” and “the

denial of his request for the Director of the BOP to file a [reduction in sentence request] on

Dhafir's behalf”). At the time that Petitioner initiated this action, he was in “the custody of the

BOP,” id. at 15, at an institution in Ayer, Massachusetts; he was later housed at another BOP

correctional institution in White Deer, Pennsylvania, Dkt. 18.
        On June 1, 2020, the Court docketed Petitioner's notice of change of address indicating a

new mailing address that, unlike his earlier address of record, did not appear to be a BOP

facility. Compare Dkt. 19 with Dkt. 25. In light of this change of address and the Court's duty to

ensure that it has jurisdiction over the matter before it, the Court entered a Minute Order

explaining these circumstances and “instruct[ing] [each of the parties] to file, on or before July

10, 2020, a notice informing the Court whether Petitioner remains incarcerated and, if Petitioner

is no longer incarcerated, setting forth their views on whether his [P]etition should be dismissed

as moot.” Minute Order (Jun. 24, 2020).

        On July 10, 2020, Respondents filed a notice and supplement to their opposition to the

Petition along with the declaration of An Tran, Assistant General Counsel for the Bureau of

Prisons. Dkt. 26. These submissions explained that Petitioner is no longer in physical BOP

custody; that he has been furloughed from the BOP facility where he was held; and that he “is

currently on home confinement due to the COVID-19 pandemic.” Dkt. 26-1 at 1. Respondents

argue that “Petitioner’s subsequent release has rendered his application for mandamus relief

moot.” Dkt. 26 at 2. Petitioner has not filed a notice in response to the Court’s June 24, 2020

minute order and has not otherwise disputed Respondents’ assertion that he has already received

all of the relief that he seeks.

        In the absence of some indication that Petitioner seeks any relief that he has not already

received, the Court concludes that the pending petition is now moot. The Court will,




                                                 2
accordingly, dismiss the Petition for lack of jurisdiction. A separate order will issue.

       SO ORDERED.


                                                      /s/ Randolph D. Moss
                                                      RANDOLPH D. MOSS
                                                      United States District Judge


Date: July 21, 2020




                                                 3